Lillian Vuksanovic commenced this family offense proceeding *1003against her father Petar. Without admitting the allegations of the petition, the father consented to the entry of a one-year order of protection directing him, inter alia, to stay away from his daughter.
There is clear support in the record for the Family Court’s determination that the father, who had retained the services of his own Serbo-Croatian interpreter, but who communicated clearly and appropriately with the court in English without resort to interpretation, fully comprehended the nature and substance of the family offense proceeding. The record established that the father knowingly, intelligently, and voluntarily consented to the entry of a one-year order of protection.
The father’s remaining contentions are without merit. Fisher, J.E, Angiolillo, Dickerson and Belen, JJ., concur.